
	

113 HR 1364 IH: New Alternative Transportation to Give Americans Solutions Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1364
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Larson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  alternative energy investments and job creation, and for other
		  purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the New Alternative Transportation
			 to Give Americans Solutions Act of 2013.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Title I—Promote the Purchase and Use of NGVs With an Emphasis on
				Heavy-Duty Vehicles and Fleet Vehicles
					Sec. 101. Modification of alternative fuel credit.
					Sec. 102. Extension and modification of new qualified
				alternative fuel motor vehicle credit.
					Sec. 103. Allowance of vehicle and infrastructure credits
				against regular and minimum tax and transferability of credits.
					Sec. 104. Modification of credit for purchase of vehicles
				fueled by compressed natural gas or liquefied natural gas.
					Sec. 105. Modification of definition of new qualified
				alternative fuel motor vehicle.
					Sec. 106. Providing for the treatment of property purchased by
				Indian tribal governments.
					Title II—Promote production of NGVs by Original Equipment
				Manufacturers
					Sec. 201. Credit for producing vehicles fueled by natural gas
				or liquified natural gas.
					Sec. 202. Amendment to section 136 of the Energy Security and
				Independence Act of 2007.
					Title III—Incentivize the Installation of Natural Gas Fuel
				Pumps
					Sec. 301. Extension and modification of alternative fuel
				vehicle refueling property credit.
					Sec. 302. Increase in credit for certain alternative fuel
				vehicle refueling properties.
					Title IV—Natural Gas Vehicles
					Sec. 401. Grants for natural gas vehicles research and
				development.
					Sec. 402. Sense of the Congress regarding EPA certification of
				NGV retrofit kits.
					Sec. 403. Sense of the Congress regarding EPA and NHTSA
				regulation of medium- and heavy-duty engines and vehicles.
					Sec. 404. Amendment to section 508 of the Energy Policy Act of
				1992.
				
			IPromote the
			 Purchase and Use of NGVs With an Emphasis on Heavy-Duty Vehicles and Fleet
			 Vehicles
			101.Modification of
			 alternative fuel credit
				(a)Alternative fuel
			 creditParagraph (5) of section 6426(d) (relating to alternative
			 fuel credit) is amended by inserting , and December 31, 2018, in the
			 case of any sale or use involving compressed or liquefied natural gas
			 after hydrogen.
				(b)Alternative fuel
			 mixture creditParagraph (3)
			 of section 6426(e) is amended by inserting , and December 31, 2018, in
			 the case of any sale or use involving compressed or liquefied natural
			 gas after hydrogen.
				(c)Payments
			 relating to alternative fuel or alternative fuel
			 mixturesParagraph (6) of section 6427(e) is amended—
					(1)in subparagraph
			 (C)—
						(A)by striking
			 subparagraph (D) and inserting subparagraphs (D) and
			 (E), and
						(B)by striking
			 and at the end thereof,
						(2)by striking the
			 period at the end of subparagraph (D) and inserting , and,
			 and
					(3)by inserting at
			 the end the following:
						
							(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving compressed or liquefied natural gas sold or
				used after December 31,
				2018.
							.
					(d)Payments
			 Relating to Indian TribesSubparagraph (1) of section 6427(k)(1)
			 is amended by inserting striking or at the end and inserting
			 an Indian Tribal Government, or.
				(e)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
				102.Extension and
			 modification of new qualified alternative fuel motor vehicle credit
				(a)In
			 generalParagraph (4) of
			 section 30B(k) (relating to termination) is amended by inserting
			 (December 31, 2018, in the case of a vehicle powered by compressed or
			 liquefied natural gas) before the period at the end.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
				103.Allowance of
			 vehicle and infrastructure credits against regular and minimum tax and
			 transferability of credits
				(a)Business
			 creditsSubparagraph (B) of section 38(c)(4) is amended by
			 striking and at the end of clause (viii), by striking the period
			 at the end of clause (ix) and inserting a comma, and by inserting after clause
			 (ix) the following new clauses:
					
						(x)the portion of the credit determined under
				section 30B which is attributable to the application of subsection (e)(3)
				thereof with respect to new qualified alternative fuel motor vehicles which are
				capable of being powered by compressed or liquefied natural gas, and
						(xi)the portion of the credit determined under
				section 30C which is attributable to the application of subsection (b) thereof
				with respect to refueling property which is used to store and or dispense
				compressed or liquefied natural
				gas.
						.
				(b)Personal
			 credits
					(1)New qualified
			 alternative fuel motor vehiclesSubsection (g) of section 30B is
			 amended by adding at the end the following new paragraph:
						
							(3)Special rule
				relating to certain new qualified alternative fuel motor vehiclesIn the case of the portion of the credit
				determined under subsection (a) which is attributable to the application of
				subsection (e)(3) with respect to new qualified alternative fuel motor vehicles
				which are capable of being powered by compressed or liquefied natural
				gas—
								(A)paragraph (2) shall (after the application
				of paragraph (1)) be applied separately with respect to such portion,
				and
								(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tentative minimum
				tax for the taxable year, reduced by
									(ii)the sum of the
				credits allowable under subpart A and sections 27 and
				30.
									.
					(2)Alternative fuel
			 vehicle refueling propertiesSubsection (d) of section 30C is
			 amended by adding at the end the following new paragraph:
						
							(3)Special rule
				relating to certain alternative fuel vehicle refueling propertiesIn the case of the portion of the credit
				determined under subsection (a) with respect to refueling property which is
				used to store and or dispense compressed or liquefied natural gas and which is
				attributable to the application of subsection (b)—
								(A)paragraph (2)
				shall (after the application of paragraph (1)) be applied separately with
				respect to such portion, and
								(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tentative minimum
				tax for the taxable year, reduced by
									(ii)the sum of the
				credits allowable under subpart A and sections 27, 30, and the portion of the
				credit determined under section 30B which is attributable to the application of
				subsection (e)(3)
				thereof.
									.
					(c)Credits may be
			 transferred
					(1)Vehicle
			 creditsSubsection (h) of
			 section 30B is amended by adding at the end the following new paragraph:
						
							(11)Transferability
				of credit
								(A)In
				generalExcept as provided in subparagraph (B), a taxpayer who
				places in service any new qualified alternative fuel motor vehicle which is
				capable of being powered by compressed or liquefied natural gas may transfer
				the credit allowed under this section by reason of subsection (e) with respect
				to such vehicle through an assignment to the manufacturer, seller or lessee of
				such vehicle. Such transfer may be revoked only with the consent of the
				Secretary.
								(B)Denial of double
				benefitNo assignment of a credit allowed under this section by
				reason of subsection (e) with respect to any new qualified alternative fuel
				motor vehicle which is capable of being powered by compressed or liquefied
				natural gas may be made under subparagraph (A) to a taxpayer who has claimed a
				credit under section 54G with respect to the financing of such vehicle.
								(C)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
								.
					(2)Infrastructure
			 creditSubsection (e) of section 30C is amended by adding at the
			 end the following new paragraph:
						
							(7)Transferability
				of credit
								(A)In
				generalExcept as provided in subparagraph (B), a taxpayer who
				places in service any qualified alternative fuel vehicle refueling property
				relating to compressed or liquefied natural gas may transfer the credit allowed
				under this section with respect to such property through an assignment to the
				manufacturer, seller or lessee of such property. Such transfer may be revoked
				only with the consent of the Secretary.
								(B)Denial of double
				benefitNo assignment of a credit allowed under this section by
				reason of subsection (e) with respect to any qualified alternative fuel vehicle
				refueling property relating to compressed or liquefied natural gas may be made
				under subparagraph (A) to a taxpayer who has claimed a credit under section 54G
				with respect to the financing of such property.
								(C)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
								.
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to property placed in service after the date of the enactment of this
			 Act.
				104.Modification of
			 credit for purchase of vehicles fueled by compressed natural gas or liquefied
			 natural gas
				(a)Increase in
			 creditParagraph (2) of
			 section 30B(e) (relating to applicable percentage) is amended to read as
			 follows:
					
						(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage with respect to any new qualified alternative fuel motor vehicle
				is—
							(A)except as provided in subparagraphs (B) and
				(C)—
								(i)50 percent,
				plus
								(ii)30 percent, if
				such vehicle—
									(I)has received a
				certificate of conformity under the Clean Air Act and meets or exceeds the most
				stringent standard available for certification under the Clean Air Act for that
				make and model year vehicle (other than a zero emission standard), or
									(II)has received an
				order certifying the vehicle as meeting the same requirements as vehicles which
				may be sold or leased in California and meets or exceeds the most stringent
				standard available for certification under the State laws of California
				(enacted in accordance with a waiver granted under section 209(b) of the Clean
				Air Act) for that make and model year vehicle (other than a zero emission
				standard),
									(B)80 percent, in the case of dedicated
				vehicles that are only capable of operating on compressed or liquefied natural
				gas, dual-fuel vehicles that are only capable of operating on a mixture of no
				less than 90 percent compressed or liquefied natural gas, and a bi-fuel vehicle
				that is capable of operating a minimum of 85 percent of its total range on
				compressed or liquefied natural gas, and
							(C)50 percent, in the
				case of vehicles described subclause (II) or (III) of subsection (e)(4)(A)(i)
				and which are not otherwise described in subparagraph (B).
							For
				purposes of the preceding sentence, in the case of any new qualified
				alternative fuel motor vehicle which weighs more than 14,000 pounds gross
				vehicle weight rating, the most stringent standard available shall be such
				standard available for certification on the date of the enactment of the Energy
				Tax Incentives Act of
				2005..
				(b)Increased
			 incentive for natural gas vehiclesSubsection (e) of section 30B (relating to
			 new qualified alternative fuel motor vehicle credit) is amended by adding at
			 the end the following new paragraph:
					
						(6)Credit values
				for natural gas vehiclesIn
				the case of new qualified alternative fuel motor vehicles with respect to
				vehicles powered by compressed or liquefied natural gas, the maximum tax credit
				value shall be—
							(A)$7,500 if such vehicle has a gross vehicle
				weight rating of not more than 8,500 pounds,
							(B)$16,000 if such vehicle has a gross vehicle
				weight rating of more than 8,500 pounds but not more than 14,000 pounds,
							(C)$40,000 if such vehicle has a gross vehicle
				weight rating of more than 14,000 pounds but not more than 26,000 pounds,
				and
							(D)$64,000 if such vehicle has a gross vehicle
				weight rating of more than 26,000
				pounds.
							.
				(c)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				105.Modification of
			 definition of new qualified alternative fuel motor vehicle
				(a)In
			 generalClause (i) of section 30B(e)(4)(A) (relating to
			 definition of new qualified alternative fuel motor vehicle) is amended to read
			 as follows:
					
						(i)which—
							(I)is a dedicated
				vehicle that is only capable of operating on an alternative fuel,
							(II)is a bi-fuel vehicle that is capable of
				operating on compressed or liquefied natural gas and gasoline or diesel fuel,
				or
							(III)is a duel-fuel
				vehicle that is capable of operating on a mixture of compressed or liquefied
				natural gas and gasoline or diesel
				fuel.
							.
				(b)Conversions and
			 repowersParagraph (4) of
			 section 30B(e) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Conversions and
				repowers
							(i)In
				generalThe term new qualified alternative fuel motor
				vehicle includes the conversion or repower of a new or used vehicle so
				that it is capable of operating on an alternative fuel as it was not previously
				capable of operating on an alternative fuel.
							(ii)Treatment as
				newA vehicle which has been converted to operate on an
				alternative fuel shall be treated as new on the date of such conversion for
				purposes of this section.
							(iii)Rule of
				constructionIn the case of a used vehicle which is converted or
				repowered, nothing in this section shall be construed to require that the motor
				vehicle be acquired in the year the credit is claimed under this section with
				respect to such
				vehicle.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				106.Providing for
			 the treatment of property purchased by Indian tribal governments
				(a)In
			 generalParagraph (6) of section 30B(h) and paragraph (2) of
			 section 30C(e) are both amended by inserting , or whose use is by an
			 Indian Tribal Government, after section 50(b).
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				IIPromote
			 production of NGVs by Original Equipment Manufacturers
			201.Credit for
			 producing vehicles fueled by natural gas or liquified natural gas
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 (relating to business-related credits) is amended
			 by inserting after section 45R the following new section:
					
						45S.Production of
				vehicles fueled by natural gas or liquified natural gas
							(a)In
				generalFor purposes of
				section 38, in the case of a taxpayer who is an original manufacturer of
				natural gas vehicles, the natural gas vehicle credit determined under this
				section for any taxable year with respect to each eligible natural gas vehicle
				produced by the taxpayer during such year is an amount equal to the lesser
				of—
								(1)10 percent of the
				manufacturer’s basis in such vehicle, or
								(2)$4,000.
								(b)Aggregate credit
				allowedThe aggregate amount of credit allowed under subsection
				(a) with respect to a taxpayer for any taxable year shall not exceed
				$200,000,000 reduced by the amount of the credit allowed under subsection (a)
				to the taxpayer (or any predecessor) for all prior taxable years.
							(c)DefinitionsFor
				the purposes of this section—
								(1)Eligible natural
				gas vehicleThe term eligible natural gas vehicle
				means a motor vehicle (as defined in section 30B(h)(1)) that is capable of
				operating on natural gas and is described in 30B(e)(4)(A).
								(2)ManufacturerThe
				term manufacturer has the meaning given such term in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of title II of the Clean Air Act (42 U.S.C. 7521 et seq.).
								(d)Special
				rulesFor purposes of this section—
								(1)In
				generalRules similar to the rules of subsections (c), (d), and
				(e) of section 52 shall apply.
								(2)Controlled
				groups
									(A)In
				generalAll persons treated
				as a single employer under subsection (a) or (b) of section 52 or subsection
				(m) or (o) of section 414 shall be treated as a single producer.
									(B)Inclusion of
				foreign corporationsFor purposes of subparagraph (A), in
				applying subsections (a) and (b) of section 52 to this section, section 1563
				shall be applied without regard to subsection (b)(2)(C) thereof.
									(C)VerificationNo
				amount shall be allowed as a credit under subsection (a) with respect to which
				the taxpayer has not submitted such information or certification as the
				Secretary, in consultation with the Secretary of Energy, determines
				necessary.
									(e)TerminationThis
				section shall not apply to any vehicle produced after December 31,
				2018.
							.
				(b)Credit To be
			 part of business creditSection 38(b) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following:
					
						(37)the natural gas vehicle credit determined
				under section
				45R(a).
						.
				(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by inserting after the item relating to
			 section 45R the following new item:
					
						
							Sec. 45S. Production of vehicles fueled by
				natural gas or liquefied natural gas.
				
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 produced after December 31, 2013.
				202.Additional
			 vehicles qualifying for the advanced technology vehicles manufacturing
			 incentive program
				(a)In
			 generalNotwithstanding any
			 other provision of law, a covered vehicle (as defined in subsection (b)) shall
			 be considered an advanced technology vehicle for purposes of the advanced
			 technology vehicle incentive program established under section 136 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17013), and
			 manufacturers and component suppliers of such covered vehicles shall be
			 eligible for an award under such section.
				(b)DefinitionsAs used in this section—
					(1)the term
			 covered vehicle means a light-duty vehicle or a medium-duty or
			 heavy-duty truck or bus that is only capable of operating on compressed or
			 liquefied natural gas, a bi-fueled motor vehicle that is capable of achieving a
			 minimum of 85 percent of its total range with compressed or liquefied natural
			 gas, or a dual-fuel vehicle that operates on a mixture of natural gas and
			 gasoline or diesel fuel but is not capable of operating on a mixture of less
			 than 75 percent natural gas;
					(2)the term bi-fuel vehicle means
			 a vehicle that is capable of operating on compressed or liquefied natural gas
			 and gasoline or diesel fuel; and
					(3)the term
			 dual-fuel vehicle means a vehicle that is capable of operating on
			 a mixture of compressed or liquefied natural gas and gasoline or diesel
			 fuel.
					IIIIncentivize the
			 Installation of Natural Gas Fuel Pumps
			301.Extension and
			 modification of alternative fuel vehicle refueling property credit
				(a)In
			 generalSubsection (g) of
			 section 30C is amended by striking and at the end of paragraph
			 (1), by redesignating paragraph (2) as paragraph (3), and by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)in the case of
				property relating to compressed or liquefied natural gas, after December 31,
				2018,
				and
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 property placed in service after the date of the enactment of this Act.
				302.Increase in
			 credit for certain alternative fuel vehicle refueling properties
				(a)In
			 generalSubsection (b) of section 30C is amended to read as
			 follows:
					
						(b)LimitationThe credit allowed under subsection (a)
				with respect to all qualified alternative fuel vehicle refueling property
				placed in service by the taxpayer during the taxable year at a location shall
				not exceed—
							(1)except as provided in paragraph (2),
				$30,000 in the case of a property of a character subject to an allowance for
				depreciation,
							(2)in the case of compressed natural gas
				property and liquefied natural gas property which is of a character subject to
				an allowance for depreciation, the lesser of—
								(A)50 percent of such
				cost, or
								(B)$100,000,
				and
								(3)$2,000 in any
				other
				case.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2013.
				IVNatural Gas
			 Vehicles
			401.Grants for
			 natural gas vehicles research and development
				(a)Research,
			 development and demonstration programsThe Secretary shall provide funding to
			 improve the performance and efficiency and integration of natural gas powered
			 motor vehicles and heavy-duty on-road vehicles as part of any programs funded
			 pursuant to section 911 of the Energy Policy Act of 2005 (42 U.S.C. 16191) and
			 also with respect to funding for heavy-duty engines pursuant to section 754 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16102).
				(b)In
			 generalThe Secretary of
			 Energy may make grants to original equipment manufacturers of light-duty and
			 heavy-duty natural gas vehicles for the development of engines that reduce
			 emissions, improve performance and efficiency, and lower cost.
				402.Sense of the
			 Congress regarding EPA certification of NGV retrofit kitsIt is the sense of the Congress that the
			 Environmental Protection Agency should streamline the process for certification
			 of natural gas vehicle retrofit kits to promote energy security while still
			 fulfilling the mission of the Clean Air Act.
			403.Sense of the
			 Congress regarding EPA and NHTSA regulation of medium- and heavy-duty engines
			 and vehiclesIt is the sense
			 of the Congress that the Environmental Protection Agency new fuel economy and
			 greenhouse gas emission regulations for medium- and heavy-duty engines and
			 vehicles should provide incentives to encourage and reward manufacturers who
			 produce natural gas powered vehicles. Such regulations should take into account
			 the petroleum reductions provided by such vehicles and also quantify all
			 greenhouse gas emission reductions provided by natural gas powered engines and
			 vehicles.
			404.Amendment to
			 section 508 of the Energy Policy Act of 1992
				(a)Repower or
			 converted alternative fueled vehicles definedSubsection (a) of
			 section 508 of the Energy Policy Act of 1992 (42 U.S.C. 13258) is amended by
			 adding at the end the following new paragraph:
					
						(6)Repowered or
				convertedThe term repowered or converted means
				modified with a certified engine or aftermarket system so that the vehicle is
				capable of operating on an alternative
				fuel.
						.
				(b)Allocation of
			 creditsSubsection (b) of
			 section 508 of the Energy Policy Act of 1992 (42 U.S.C. 13258) is amended by
			 adding at the end the following new paragraph:
					
						(3)Repowered or
				converted vehiclesNot later than January 1, 2018, the Secretary
				shall allocate credits to fleets that repower or convert an existing vehicle so
				that it is capable of operating on an alternative fuel. In the case of any
				medium-duty or heavy-duty vehicle that is repowered or converted, the Secretary
				shall allocate additional credits for such vehicles if the Secretary determines
				that such vehicles displace more petroleum than light-duty alternative fueled
				vehicles. The Secretary shall include a requirement that such vehicles remain
				in the fleet for a period of no less than 2 years in order to continue to
				qualify for credit. The Secretary also shall extend the flexibility afforded in
				this section to Federal fleets subject to the purchase provisions contained in
				section 303 of this
				Act.
						.
				
